Title: From John Adams to John Marshall, 30 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 30 1800

I received last night your favor of the 23d. My ideas are perfectly conformable to yours in your instructions to Mr. King, as you state them to me. The explanatory articles, if attainable, are preferable to any other mode. The next most eligible is the substitution of a sum in gross. That sum to be as small as can be agreed to or will be agreed to by the British government. But to agree to five millions of dollars rather, than fail of explanations and substitution both, and be compelled to agree to a new board & all their delays and altercations.—The proposed letters to the Govenors of Georgia, Tennessee & Missisippi, will I presume be unnecessary. Mr. Kings letter of the 5th of July is a melancholy picture of Britain. Alas how different from that held up to view in this country twelve months ago, to frighten me from sending to France. However Mr. King is somewhat of a croaker at times. He is apt to be depressed, by what he thinks, a train of unfortunate events. There is enough however of likeness in his drawing to give great spirits & a high tone to the French. It will be our destiny, for what I know, republicans as we are, to fight the French republic alone. I cannot account for the long delay of our Envoys. We cannot depart from our honor nor violate our faith, to please the heroick consul
With very great esteem &c.
